Order entered December 1, 1969, which granted plaintiff’s motion for temporary alimony and counsel fees, unanimously modified, on the law and the facts, to the extent of reducing the award of temporary alimony to $100 per week and the counsel fees to $1,000; and as so modified the order is otherwise affirmed, without costs and without disbursements to. either party. On the present record the awards for temporary alimony and counsel fees were excessive to the extent indicated. Concur — Eager, J. P., Capozzoli, McGivern, Nunez and McNally, JJ.